department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel number release date uilc date cc dom it a saiskow wta-n-128312-00 memorandum for mary engdahl tax specialist sb_se tec from lewis j fernandez by george baker deputy associate chief_counsel income_tax accounting subject federal emergency management agency fema income items-cerro grande fire this technical assistance request is in response to your request for assistance dated date regarding the tax treatment of certain payments that the federal emergency management agency fema may make to individuals and businesses in new mexico that suffered losses due to the cerro grande fire these payments are authorized by the cerro grande fire assistance act the act pub_l_no 114_stat_511 technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues c c c c c are payments to individuals that are not members of a pueblo for a claim of lost wages or lost business income includible in the recipient’s gross_income are payments to a member of a pueblo for a claim of lost wages or lost business income includible in gross_income are payments for claims of lost business income includible in the recipient’s self- employment income for purposes of the self-employment contributions act seca_tax are payments for a claim for lost wages includible in the recipient’s wages for purposes of employment_taxes are payments to a pueblo member of a pueblo or a person whose household includes one or more members of a pueblo for subsistence losses includible in a recipient’s gross_income conclusions c payments for a claim of lost wages or lost business income made to a recipient that is not a member of a pueblo are includible in the recipient’s gross_income wta-n-128312-00 c c c c generally payments made to a member of a pueblo for a claim of lost wages or lost business income are also includible in the recipient’s gross_income payments made to a member of a pueblo for a claim of lost business income that would have been derived directly from pueblo land however are not includible in the recipient’s gross_income payments to a member of a pueblo for a claim for lost business income from sales of artifacts to tourists on pueblo lands are includible in the recipient’s gross_income payments for a claim of lost wages made to a member of a pueblo are includible in the recipient’s gross_income payments for a claim of lost business income that is included in the recipient’s gross_income and would not have been made but for the recipient’s carrying on of the recipient’s trade_or_business are includible in a recipient’s self-employment_income payments for a claim of lost wages whether made to a member of a pueblo or an individual that is not a member of a pueblo generally are not includible in a recipient’s wages for purposes of employment_taxes payments for subsistence losses are exempt from taxation facts the cerro grande fire resulted from a prescribed fire ignited on date by national park service fire personnel at the bandelier national monument new mexico the fire ultimately burned more than big_number acres in four counties and the pueblos of san ildefonso and santa clara and destroyed more than residential structures on date president clinton signed the act into law during calendar_year fema issued interim final regulations now found pincite c f_r et seq and made partial payments on claims under authority of act sec_104 and of the regulations the stated purposes of the act are to compensate victims of the fire for injuries and to provide expeditious consideration and settlement of claims for those injuries act sec_102 the act created within fema an office of cerro grande fire claims and requires that office to administer a program for fully compensating those who have suffered personal injury property losses business_losses and financial losses resulting from the fire the act limits payments to compensatory_damages measured by injuries wta-n-128312-00 suffered act sec_104 specifically the act permits compensation_for a cost resulting from lost tribal subsistence business loss and lost wages or personal income see act at sec_104 d b and d c iv respectively and dollar_figure of the regulations it does not permit payments for certain other types of damages including punitive_damages or interest before settlement an individual seeking compensation under the act for injuries resulting from the cerro grande fire makes a final and conclusive election not to file a claim against the united_states for those injuries under chapter of title united_states_code commonly known as the federal tort claims act or any other provision of law act sec_104 law and analysis payments to individuals that are not members of a pueblo for lost business income or wages - inclusion in gross_income the following general analysis under which the determination of how or whether to tax a payment is controlled by the determination of what the payment substitutes for is equally applicable to all the payments made by fema discussed in this memorandum sec_61 provides generally that gross_income means all income from whatever source derived sec_1_61-1 of the income_tax regulations provides that gross_income includes income realized in any form in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion payments to compensate for lost wages or lost business income due to uncompensated financial losses caused by fire would clearly be income subject_to federal tax had the wages been earned or the profits generated in the normal course of the recipient’s trade_or_business including the trade_or_business of being an employee if instead a taxpayer receives damages or amounts in settlement of claims for such includible items the amounts so received are includible in gross_income 313_us_28 144_f2d_110 1st cir that the payments are received as damages or in settlement of claims is not the question the pertinent question is in lieu of what were the damages awarded or the settlement paid raytheon pincite thus the payments made under this program to compensate claimants for their lost wages or lost business income constitute gross_income to the recipients within the meaning of sec_61 except as described below for income of an enrolled member of a pueblo derived directly from land the alienation of which is restricted payments to members of a pueblo for lost wages or lost business income - general inclusion in gross_income wta-n-128312-00 payments for lost business income that would have been derived directly from the land as a general_rule indians are subject_to the same income_tax and employment_tax obligations as other u s citizens unless a treaty federal statute or other applicable law provides otherwise see 351_us_1 76_sct_611 100_led_883 see also revrul_67_284 1967_2_cb_55 modified by revrul_74_13 1974_1_cb_14 therefore except where specifically exempted a payment to an indian is taxed in the same manner as a payment to another individual the general allotment act of u s c et seq provides for the allotment of indian lands to individual members of indian tribes it also provides that lands allotted under the act to indians and held in trust for them by the u s government are exempt from tax u s c in 351_us_1 the supreme court held that the general allotment act implicitly exempted trust lands covered by the act from taxation and that this tax exemption also applied to income directly derived by individual indians from allotted lands congress has specifically addressed the pueblo indians in other legislation in particular the indian appropriations act of 33_stat_1048 provides that the lands now held by the various villages or pueblos of pueblo indians or by individual members thereof within pueblo reservations or lands in the territory of new mexico and all personal_property furnished such indians by the united_states or used in cultivating such lands and any cattle and sheep now possessed or that may hereafter be acquired by said indians shall be free and exempt from taxation of any sort whatsoever including taxes heretofore levied if any until congress shall otherwise provide 33_stat_1048 although the indian appropriations act of does not per se exempt the income derived from the land we believe that the principles expressed in squire v capoeman apply to this matter because there is substantial evidence from other legislation addressing the pueblo indians that congress intended them to receive the same protection as other indians see new mexico enabling act of date 36_stat_557 pueblo lands act of date 43_stat_636 based on the general treatment of indian lands in the general allotment act and restrictions placed on alienation of land by congress the internal_revenue_service has issued rulings clarifying that where there is a restriction on alienation of indian lands income derived from the land is exempt from tax see revrul_67_284 1967_2_cb_55 modified by revrul_74_13 1974_1_cb_14 because the pueblo lands act restricts alienation these principles would also apply to the pueblo lands covered by that act this position is not inconsistent with revrul_67_284 the last wta-n-128312-00 paragraph of that ruling states that a bsent a provision in a treaty or statute to the contrary income directly derived by a member of an indian_tribe from unallocated indian tribal lands is subject_to federal_income_tax the provisions of the indian allotment act of applicable to the pueblo indians are such an exception the issue then arises as to what constitutes income derived directly from the land this issue has arisen repeatedly in applying the exemption from taxation under the general allotment act the service has ruled that income derived directly from the land includes rentals including crop rentals royalties proceeds of sales of the natural_resources of such land income from the sale of crops grown on the land income from the use of the land for grazing purposes and proceeds of sales of cattle and other livestock raised on the land revrul_62_16 1962_1_cb_7 modified by revrul_74_13 1974_1_cb_14 where the income does not stem primarily from exploitation of the land the income does not qualify as income derived directly from the land for instance where the income is derived primarily from capital improvements to the land and or the indian’s labor the income cannot be said to be derived directly from the land see critzer v u s ct_cl cert_denied 444_us_920 income from operation of motel on allotted lands is not derived directly from the land in addition where the income is derived by an indian as lessee or permittee under a grazing permit obtained from the tribe the income is not derived directly from the land and is subject_to tax 364_f2d_38 8th cir cert_denied 386_us_931 accordingly a payment to a member of a pueblo for a claim of lost business income that would be derived directly from pueblo lands is exempt from income otherwise a payment to a member of a pueblo for a claim of lost business income is includible in gross_income payments to a member of a pueblo for lost business income from sales of artifacts payments for lost business income of enrolled members of the two indian pueblos who were selling artifacts to tourists on tribal trust lands ordinarily constitute gross_income to the recipients although business income of an enrolled member of a pueblo is exempt from tax if the income is derived directly from pueblo land the alienation of which is restricted that rule ordinarily does not exempt_income from selling of artifacts to tourists on tribal lands income from selling artifacts is derived primarily from the indian’s labor and or capital improvements to the land and cannot be said to be derived directly from the land payments to a member of a pueblo for lost wages - inclusion in income wta-n-128312-00 as stated above indians generally are subject_to the same income_tax obligations as other u s citizens unless a treaty federal statute or other applicable law provides otherwise there is no exemption applicable to wages earned by a member of the san ildefonso or santa clara pueblos where the income does not stem primarily from exploitation of the land the income does not qualify as income derived directly from the land for instance wages received for services even if funded through income derived directly from the land are not income derived directly from the land see 792_f2d_849 n 9th cir cert_denied 480_us_930 709_f2d_564 9th cir accordingly a payment of compensation_for lost wages to a member of either tribe is treated like a payment to any another person and is includible in gross_income payments for lost business income - inclusion in self-employment_income payments made to self-employed individuals that are includible in gross_income and would not have been made but for the individual’s carrying on of the individual’s trade_or_business are earnings from self-employment and are subject_to an additional separate tax under the self employment contributions act seca relating to social_security_benefits for the self-employed see code sec_1401 - in revrul_91_19 1991_1_cb_186 the service ruled that amounts paid to self-employed commercial fishing boat operators as compensation_for losses due to a corporation’s alleged negligence were earnings from self-employment although the fishers were unable to fish during the period at issue due to certain alleged negligent acts of the corporation they were otherwise willing and able to fish the service stated that the required nexus between the payment and the carrying on of a trade_or_business exists if the payment would not have been made but for the individual’s carrying on of the trade_or_business payments to a member of a pueblo that are includible in gross_income will be treated like a payment to any other person therefore to the extent those payments would not have been made but for the recipient’s carrying on of the recipient’s trade_or_business those payments are includible in self-employment_income as discussed above payments to a member of a pueblo that are derived directly from the land are not includible in gross_income likewise they are also not includible as self-employment_income wta-n-128312-00 payments for lost wages - inclusion in wages for employment_tax purposes although a payment from fema on account of lost wages is included in the recipient’s gross_income the payment except for a payment to a federal employee does not constitute wages for purposes of the employment_tax provisions because the payment does not constitute remuneration for employment this is applicable both to recipients that are members of a pueblo and recipients that are not payment of compensation_for loss of subsistence as a general matter indian tribes are not taxable entities under the income_tax provisions of the internal_revenue_code see revrul_67_284 c b as noted above payments made to replace income that would have been derived directly from pueblo land are not includible in the recipient’s gross_income payment for subsistence losses are on account of items that would have been derived directly from the land therefore a payment of compensation_for a subsistence loss as described in the act and the regulations promulgated thereunder are exempt from income we hope this letter is helpful if you have any further questions please contact george baker regarding gross_income issues at or stephen tackney regarding employment_taxes self-employment_income and pueblo member income derived directly from the land at 1we understand that federal employees were paid_by their agencies during the emergency and are not eligible for payments from fema for lost wages accordingly we do not address those types of payments herein
